REASONS FOR ALLOWANCE
Application Status
This action is responsive to the claims filed 1/2/2020.
Claims 1-20 are currently pending. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an Examiner’s statement of reasons for allowance: 
The prior art has been found to disclose related electrically-powered end effectors including lockout levers. For example, Mastri et al. US 6,032,849 teaches an end effector (FIG. 3, end effector assembly 30), comprising: a first jaw member (36); a lever (proximal sloped portion of 36 containing 150) coupled to the first jaw member; and a second jaw member (112/110) supporting a fastener cartridge (34) and a drive beam (162), the fastener cartridge supporting a plurality of fasteners (132), the drive beam selectively engagable with the lever to facilitate relative movement between the first and second jaw members (as seen in FIG. 3, portion 180 of beam 162 engages lever assembly when jaws are unapproximated and disengages when approximated (i.e. pivoted relatively toward each other)), the drive beam configured to fire the fasteners as the drive beam axially translates along the first and second jaw members (e.g. col. 14, lines 24-33: “one complete stroke of actuation handle 26 causes actuation shaft 40 to advance approximately 15 mm within barrel portion 22, urging drive beam 162 an equivalent distance within disposable loading unit 30 as control shaft 64 transmits longitudinal motion thereto. As a result, half of the surgical fasteners 132 within 30 mm staple cartridge 34 are ejected therefrom upon moving actuation handle 26 one complete stroke”). While Mastri does not teach the end effector being electrically-powered, this would have been an obvious modification to a “provid[ing] user-feedback regarding the deployment and loading force of the cutting instrument 32 in the end effector 12. In addition, the embodiment may use power provided by the user in retracting the firing trigger 20 to power the device (a so-called "power assist" mode).” ([0202]).
The prior art fails to disclose, however, a first jaw member coupled to a lever, and a second jaw member supporting a drive beam defining a notch therein, the notch selectively engagable by the lever to block relative movement between the first and second jaw members, and the notch selectively disengagable with the lever to facilitate relative movement between the first and second jaw members. In Mastri, there is no notch interacting with the lever in this manner.
Upon examination, the art considered as a whole, alone or in combination, neither anticipates nor renders obvious the invention as claimed. It is Examiner's opinion that it would not have been obvious to one having ordinary skill in the art at the time of the invention to combine or modify the prior art in order to arrive at Applicant's claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARIUSH SEIF whose telephone number is (408) 918-7542.  The examiner can normally be reached on Monday-Friday 9:30 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DARIUSH SEIF/Primary Examiner, Art Unit 3731